—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
When claimant was initially hired, he was required to produce a valid emergency medical technician (hereinafter EMT) certificate as a qualification for his job. Although claimant was assigned new duties, he remained in the EMT title at all times and, therefore, the position still required that he possess official EMT certification. Claimant was ultimately discharged when he let his EMT certification expire. The record reveals that, prior to his discharge, claimant was advised that his job was in jeopardy if he did not become recertified. Claimant’s testimony to the contrary merely presented a credibility question for the Board to resolve. Under the circumstances, substantial evidence supports the Board’s conclusion that claimant lost his employment through misconduct by failing to renew his certification when it was a requirement for his job.
Crew III, J. P., Casey, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.